                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              ORANGEBURG DIVISION

Jeffrey Wayne Walker,               )
                                    )
                                    )               Civil Action No.: 5:19-cv-01824-JMC
                     Plaintiff,     )
                                    )
             v.                     )
                                    )                              ORDER
Major Anderson and Captain Wells,   )
                                    )
                                    )
                     Defendants.    )
___________________________________ )

       Plaintiff Jeffrey Wayne Walker, proceeding pro se and in forma pauperis, filed this civil

rights action seeking to recover damages pursuant to 42 U.S.C. § 1983. (See ECF Nos. 1, 16, 18.)

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 68), filed on January 3, 2020, recommending that Major

Anderson’s Motion to Dismiss or, in the alternative, for Summary Judgment (ECF No. 29) be

granted, and Captain Wells’ Motion to Dismiss or, in the alternative, for Summary Judgment (ECF

No. 50) be granted.

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge makes only a

recommendation to this court, which has no presumptive weight. The responsibility to make a

final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976).

The court is charged with making a de novo determination of those portions of the Report to which

specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005).

       The parties were advised of their right to file objections to the Report. (ECF No. 68-1.)

                                               1
None of the parties filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).

       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 68), GRANTS

Major Anderson’s Motion to Dismiss (ECF No. 29), GRANTS Captain Wells’ Motion to Dismiss

(ECF No. 50), and DISMISSES Plaintiff’s Amended Complaint (ECF Nos. 1, 16, 18) with

prejudice.1

       IT IS SO ORDERED.




                                                                 United States District Judge
February 3, 2020
Columbia, South Carolina
1
  While the Defendants moved for dismissal or, in the alternative, summary judgment, the
summary judgment portion of their Motions are denied as moot as the Motions to Dismiss are
granted for the reasons set forth above. Furthermore, while dismissal with prejudice was not
specifically recommended in the Report and Recommendation (ECF No. 68), it is clear that
Plaintiff cannot state a claim even if given leave to amend his Complaint, warranting dismissal
with prejudice.
                                                  2
